Citation Nr: 1453427	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a nasal condition.  

3.  Entitlement to an initial rating in excess of 10 percent for tinea versicolor.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to July 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the January 2011 rating decision also granted service connection for obstructive sleep apnea and bronchitis, and assigned an initial 30 percent rating, effective August 1, 2010.  In February 2011, the Veteran entered a notice of disagreement with respect to the propriety of the initially assigned rating and a statement of the case was issued in May 2012.  At such time, the RO increased the rating for such disability to 50 percent, effective August 1, 2010.  Thereafter, in his July 2012 substantive appeal (VA Form 9), the Veteran limited his appeal to the issues noted on the title page of this decision.  Therefore, as he did not perfect his appeal with regard to the propriety of the initially assigned rating for his obstructive sleep apnea, such issue is not properly before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  The Board notes, in addition to the Virtual VA file, the Veteran also has an electronic Veteran Benefits Management System (VBMS) paperless claims file.  A review of the documents in VBMS reveals that they are either duplicative of the evidence in the VBMS file or irrelevant to the issues on appeal.  

The issue of entitlement to a higher initial rating for the Veteran's tinea versicolor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the Veteran have a bilateral hearing loss disability for VA purposes.  

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of a nasal condition.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for a nasal condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a May 2010 notification, provided prior to the initial unfavorable decision issued in January 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment records as well as post-service treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in June 2010 with respect to his hearing loss and nasal condition.  The Board finds that such VA examinations are adequate to decide the issues as they were predicated on an interview with the Veteran, a review of the record, and appropriate examinations, to include audiometric testing and a physical evaluation of the Veteran's nasal passages.  In this regard, such failed to reveal a bilateral hearing loss disability as defined by VA regulations or a currently diagnosed nasal condition.  Furthermore, there is no other evidence of record suggesting a current diagnosis of either disorder.  Therefore, an opinion regarding whether such alleged disorders are related to the Veteran's military service are not necessary to decide the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Bilateral Hearing Loss  

The Veteran contends that he currently suffers from hearing loss as a result of exposure to noise from helicopters, gunfire, explosions, ramp equipment, power carts, forward firing weapons, and jets while in service.  He reports that he did not wear hearing protection when working on the flight line in service.  

The Board notes that, for Veterans who have served 90 days or more of active service during a war period on or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifesting to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one-year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 13331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In the present case, the Veteran underwent a VA examination of his hearing in June 2010.  The Veteran reported losing his hearing particularly at high pitches.  He complained of difficulty hearing when there is road noise and that he had to turn down the television volume to hear someone talking to him.  Puretone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
15
25
20
LEFT
15
15
15
20
25

Speech recognition scores were 100 percent bilaterally.  The examiner noted normal hearing bilaterally with excellent word recognition scores.  The examiner further noted that hearing loss in both ears did not meet VA criteria for disability.  

Additionally, service treatment records dated December 2009, only a few months prior to the Veteran's discharge and filing of a claim for service connection noted the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
20
15
LEFT
5
0
5
10
25

The Board finds that service connection for bilateral hearing loss cannot be established as the Veteran does not have the current disability of bilateral hearing loss at any time before or since he filed his claim.  See McClain, supra; Romanowsky, supra.  The Board has considered the Veteran's allegations that he suffers from hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for puretone thresholds or speech recognition scores that fail to meet the required minimum puretone thresholds and speech recognition scores listed in the regulation.  The Veteran's bilateral puretone thresholds and speech recognition scores did not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385.  

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's bilateral hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes during the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Nasal Condition

The Veteran contends that he currently has a nasal condition, the symptoms of which began while he was in service.  

Turning first to whether the Veteran has a current disability of a nasal condition, a June 2010 VA examination reported that the Veteran denied any specific nasal condition.  No symptoms with respect to the Veteran's nose or sinuses were found.  The Veteran reported that he had not had any episodes of sinusitis during the past twelve months.  On examination, the Veteran's nasal vestibule, turbinates and septum were normal with no obstruction or polyps noted.  An examination of the sinuses was also normal.  The examiner found no nasal condition and noted that the Veteran denied any such condition.  

Prior to filing his claim for service connection in April 2010, the Veteran's service treatment records dated May 2009 noted cold symptoms to include cough and congestion; however no diagnosis or assessment is given attributing such to a nasal condition.  In April 2008, the Veteran reported a cold that would not go away.  Assessment included a cold and acute upper respiratory infection.  

Based on the foregoing, the Board finds that service connection for a nasal condition cannot be established as the Veteran does not have a current nasal condition at any time before or since he filed his claim.  See McClain, supra; Romanowsky, supra.  The symptoms experienced prior to filing his service connection claim were not attributed to a nasal condition, as alternative diagnoses were provided.  The Board has considered the Veteran's allegations; however, at the June 2010 VA examination, the Veteran denied any nasal conditions or symptoms thereof.  Thus, there is no evidence in support of a current nasal condition.  

To the extent that the Veteran has alleged a nasal condition, he, as a layperson, is not competent to provide a diagnosis as to the nature of such condition because he does not possess the requisite specialized knowledge.  Such a diagnosis requires medical expertise.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of a nasal condition or attribute the symptoms he has experienced to such a diagnosis.  See Woehlaert, supra.  Therefore, as the medical evidence is against a finding that the Veteran has a current nasal condition, the Board finds that the Veteran does not have a current disability.  As such, service connection for a nasal condition is not warranted.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a nasal condition.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a nasal condition is denied.  



REMAND

Although the Board regrets additional delay, a remand is necessary with respect to the Veteran's initial rating claim to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Initially, the Veteran should be given an opportunity to identify any additional, outstanding VA or non-VA treatment records related to his tinea versicolor.  In this regard, the Board notes that the evidence of record consists of treatment records dated up to June 2010.  Thus, more recent records may exist.  Thereafter, all identified records should be obtained for consideration in his appeal.  

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his tinea versicolor.  The record reflects that he was last afforded a VA examination in connection with this claim in June 2010, over four years ago.  

Additionally, the June 2010 VA examination indicated that the Veteran's tinea versicolor was treated intermittently with antifungal pills and Cetaphil lotion.  The Veteran was noted to be using only an over-the-counter Cetaphil cleanser at the time of the examination with no prescribed maintenance treatment at that time.  The Board notes that this intermittent treatment indicates the Veteran's tinea versicolor may fluctuate in severity such that it actively affects different portions of his skin surface at different times.  VA is obligated to evaluate a disability while in an active condition in order to fulfill the duty to assist.  Ardison v. Brown, 6 Vet. App. 405 (1994).  

For these reasons, the Board finds that remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his tinea versicolor.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his tinea versicolor.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected tinea versicolor.  The Veteran's record and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  All necessary tests should be conducted.  

The examiner should describe the nature and severity of the Veteran's tinea versicolor.  The examiner should note the percentage of the entire body and exposed areas affected and identify all prescribed treatment(s).  The examiner should specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment.  

If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his tinea versicolor, but they are not observable at the time of the examination, the examiner should estimate the entire body and exposed areas affected of such when it is in an active phase.  

The rationale for any opinion offered must be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, this claim should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this claim.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


